      Case 4:21-cv-00672-P Document 4 Filed 05/24/21           Page 1 of 2 PageID 42



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

 KATHLYN CAROL BELLAU,                       §
                                             §
      Plaintiff,                             §
                                             §
 v.                                          §    Civil Action No. 4:21-cv-00672-P
                                             §
 BIG LOTS STORES, INC.,                      §
                                             §
      Defendant.                             §

                                         ORDER

        On May 21, 2021, Defendant Big Lots Stores, Inc. filed a Notice of Removal. ECF

No. 1. Under 28 U.S.C. § 1446(b)(1), “[t]he notice of removal of a civil action or

proceeding shall be filed within 30 days after the receipt by the defendant, through service

or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based, or within 30 days after the service of summons upon

the defendant if such initial pleading has then been filed in court and is not required to be

served on the defendant, whichever period is shorter.” In its Removal, Defendant stated it

was served with process on April 14, 2021, and that the “thirtieth day after service of the

Petition on Big Lots Stores, Inc. [fell] on May 21, 2021.” Id. at ¶ 6–7. Defendant’s

calculation is incorrect. The Court finds Defendant’s Removal untimely as it was filed

outside the thirty-day period permitted under 28 U.S.C. § 1446(b). Accordingly, the Court

hereby ORDERS that this case is REMANDED to the 67th Judicial District Court of

Tarrant County, Texas.
    Case 4:21-cv-00672-P Document 4 Filed 05/24/21        Page 2 of 2 PageID 43



       The Clerk of this Court is INSTRUCTED to mail a certified copy of this order to

the District Clerk of Tarrant, County, Texas.

       SO ORDERED on this 24th day of May, 2021.




                                            2
